Citation Nr: 1232671	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-26 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent for sural nerve neuropathy of the left lower extremity (left neuritis).  

2.  Entitlement to an initial rating in excess of 20 percent for sural nerve neuropathy of the right lower extremity (right neuritis).

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to December 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction was subsequently transferred to the RO in Newark, New Jersey.

In an August 2011 decision, the Board granted initial 20 percent ratings for sural nerve neuropathy of each lower extremity, but denied ratings in excess of 20 percent.  

The Veteran appealed the August 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court granted a Joint Motion for Remand, filed by representatives for both parties, partially vacating the Board's decision to the extent that it denied entitlement to initial ratings in excess of 20 percent each for bilateral sural nerve neuropathy, and remanding the claims to the Board for further proceedings consistent with the Joint Motion.  The Joint Motion did not vacate  the portion of the Board's decision awarding increased initial ratings of 20 percent.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

In a correspondence dated in June 2012, the Veteran reported that he was forced to take an early retirement due to his service-connected disabilities.  These statements raise a claim for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  This matter is listed on the cover page and is also remanded to the RO for initial consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In light of points raised in the parties' Joint Motion for Remand, and the Board's review of the claims file, further RO action in this appeal is warranted.

As noted in the Joint Motion for Remand, on VA outpatient treatment in November 2009 and during the Veteran's July 2010 VA examination, he reported that he had been followed by a private osteopathic physician, Dr. T., who had been guiding medication trials.  However, records from this treatment provider are not associated with the claims file, and the Veteran was not requested to provide authorization to release these records to VA.  Such should be accomplished on remand.

In addition, in a statement dated in June 2012, the Veteran reported that he was also treated by a local neurologist, Dr. M., once every three months.  These records are likewise not associated with the claims file, and thus efforts should be undertaken to also obtain these records.  

While these matters are on remand, additional VA outpatient treatment records should be obtained.  In this regard, it appears that the Veteran receives treatment at the East Orange VA Medical Center (VAMC).  While the claims file currently includes outpatient treatment records from the East Orange VAMC dated through November 2009, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facility evaluation and/or treatment records dated since February 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the East Orange VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since November 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including records of treatment from Dr. T., as referenced by the Veteran on VA examination in July 2010, and Dr. M., as referenced by the Veteran in his June 2012 correspondence.

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted-to include affording the Veteran a more contemporaneous examination, if necessary-the RO should readjudicate the claims for increased initial ratings for bilateral sural nerve neuropathy in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.  The RO should also adjudicate the claim for a total disability rating based on unemployability.  

6.  If the benefits sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


